PER CURIAM.
Plaintiff-appellee Shirley Confino filed an action against appellant Kitchens by Design, Inc. for breach of contract. Kitchens defended the action, in part, on the basis that Confino entered into the contract as an unlicensed interior designer whose contracts are unenforceable as a matter of law. On appeal, Kitchens now argues that Confino was acting as an unlicensed contractor, and the trial court erred in entering judgment on the contract in Confino’s favor.
We affirm the final judgment under review as the record does not reflect that the specific claim of error made on appeal was argued and presented to the lower court. See Tillman v. State, 471 So.2d 32, 35 (Fla.1985)(“In order to be preserved for further review by a higher court, an issue must be presented to the lower court and the specific legal argument or ground to be argued on appeal or review must be part of that presentation if it is to be considered preserved.”). In any event, it appears the services provided by the appellee were exempt from the applicable licensing requirements when they were rendered. § 481.203(8), Fla. Stat. (Supp.1994); § 481.229(1)(b), Fla. Stat. (Supp.1994).
Affirmed.